Citation Nr: 0841149	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO. 05-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969. He had service in the Republic of Vietnam, 
where his awards and decorations included the Combat Action 
Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the RO.


FINDINGS OF FACT

1. In an unappealed May 2002 rating decision, the RO denied 
entitlement to service connection for degenerative joint 
disease of the right knee, claimed as a right knee 
disability.

2. Evidence associated with the record since the RO's May 
2002 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
does not relate to an unestablished fact or raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a right knee 
disability. 

3. A left knee disability, diagnosed as degenerative joint 
disease, was first manifested many years after service, and 
there is no competent evidence of record that it is in any 
way related thereto.

4. A right hip disability, diagnosed as degenerative joint 
disease, was first manifested many years after service, and 
there is no competent evidence of record that it is in any 
way related thereto.




CONCLUSIONS OF LAW

1. The May 2002 rating decision, which denied entitlement to 
service connection for degenerative joint disease of the 
right knee, claimed as a right knee disability, is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2001).

2. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a right knee disability. 38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156 (2008).

3. A left knee disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
degenerative joint disease of the left knee be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).

4. A right hip disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
degenerative joint disease of the right hip be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for right hip disability 
and for bilateral knee disability. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. After reviewing the record, the 
Board finds that VA has met that duty.

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for a right knee disability. In May 2002, the RO denied such 
a claim and notified the veteran. However, a timely notice of 
disagreement was not received with which to initiate an 
appeal. Therefore, that decision became final under the law 
and regulations then in effect. 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2001). 

In March 2004, the RO received the veteran's application to 
reopen his claim of entitlement to service connection for 
right knee disability. At that time, he also filed claims of 
entitlement to service connection for left knee and right hip 
disabilities. There is no issue as to providing an 
appropriate application form or completeness of the 
application. 

Following the receipt of the veteran's application, VA 
notified the veteran of the information and evidence 
necessary to substantiate and complete his claims, including 
the evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain. In so doing, VA notified 
him of the information and evidence necessary to reopen the 
claim of entitlement to service connection for right knee 
disability. 

After notice was provided to the veteran, VA fulfilled its 
duty to assist him in obtaining identified and available 
evidence needed to substantiate his claim. He was provided 
the opportunity to present pertinent evidence and testimony 
and was, generally, afforded a meaningful opportunity to 
participate in the adjudication of the claim. In sum, there 
is no evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication. Accordingly, the Board will proceed to the 
merits of the appeal.

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110. As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service. See Cuevas v. Principi, 
3 Vet. App. 542 (1992). 
Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Right Knee Disability

When the RO denied the veteran's claim of entitlement to 
service connection for right knee disability in May 2002, 
evidence on file consisted of the veteran's service medical 
records; reports of VA examinations performed in June 1970 
and September 1998; records reflecting the veteran's VA 
treatment from October 1971 through June 2001; and records 
reflecting the veteran's treatment by private practitioners 
from October 1974 through December 2001. Such evidence showed 
that the veteran complained of right knee pain as early as 
September 1998 and that a chronic identifiable disability, 
diagnosed as degenerative joint disease, was confirmed by X-
rays in 2001. However, there was no competent evidence of 
record that such disability was in any way related to 
service. Accordingly, service connection was denied.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to VA decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 

Evidence added to the claims file since the RO's May 2002 
decision consists of duplicate records reflecting the 
veteran's treatment by private practitioners from September 
through December 2001; records reflecting the veteran's VA 
treatment from September 2002 through June 2004; records 
reflecting the veteran's treatment by private practitioners 
from October 2002 though June 2003; and the report of a 
November 2004 VA examination and an addendum to that report, 
dated in March 2005. Such evidence is new in the sense that 
it has not previously been before VA. However, it is, 
essentially, cumulative or redundant of the evidence on file 
in May 2002. With respect to the right knee, it shows no more 
than continuing treatment for degenerative joint disease and 
does not fill the deficits in the evidence as it existed in 
May 2002. That is, the additional evidence remains negative 
for any clinical finding of a right knee disability in 
service and does not provide a nexus between service and the 
veteran's right knee arthritis diagnosed many years later. 
Even when considered with the evidence previously on file, it 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection. As such, it is 
insufficient to reopen the claim. Therefore, that portion of 
the appeal is denied. 

Left Knee and Right Hip Disabilities

Unlike the veteran's claim of entitlement to service 
connection for right knee disability, his claims of 
entitlement to service connection for left knee and right hip 
disabilities original claims, subject to de novo review. 
However, a review of the veteran's service medical records is 
negative for any complaints or clinical findings of either 
disorder. 

A left knee disability, diagnosed as degenerative joint 
disease, was first manifested during the veteran's VA 
outpatient treatment in June 2001. A right hip disability, 
also diagnosed as degenerative joint disease, was first 
manifested during the veteran's VA examination in November 
2004. Despite those diagnoses, however, there is no competent 
evidence of a nexus to service. In fact, following, the 
report of the most recent VA examination and addendum shows 
that those disabilities are more likely related to the 
veteran's 26 year career operating yarn spinning equipment 
rather than to any trauma or disease in service.  See March 
2005 report from Indumathi Bendi, M.D.  

The only reports to the contrary come from the veteran. As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation. He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability. 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection. Absent 
such evidence, service connection for arthritis of the left 
knee or right hip is not warranted.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


